Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed 11/3/2021 has been entered.  Claims 1, 10 and 12 were amended.  Claims 1-14, 16 and 17 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/3/2021 has been entered.
 
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


s 1-9, 12, 16 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tamarkin et al. (US 2005/0074414; published April 7, 2005) in view of Crotty et al. (US 5,824,326; patented October 20, 1998) in further view of Vonbehren et al. (US 2006/0115438; June 1, 2006). 
Applicant’s Invention
Applicant claims a composition comprising water, dimethyl isosorbide, a polyol and panthenol or dipotassium glycyrrhizinate and a phenolic or polyphenolic antioxidant, wherein the dimethyl isosorbide and polyol are in equal amounts and the water content is at least 70 wt%. (claim 1)
Applicant also claims a kit for making the composition comprising an a) aqueous solution of water, dimethyl isosorbide, a polyol and panthenol or dipotassium glycyrrhizinate; and b) a phenolic or polyphenolic antioxidant, wherein the dimethyl isosorbide and polyol are in equal amounts and the water content is at least 70 wt%. (claim 12)
Determination of the scope and the content of the prior art

(MPEP 2141.01)

Tamarkin et al. teach alcohol free foam compositions comprising water, and active ingredient selected from therapeutic agents and excipients with therapeutic properties agents (abstract).  Formulations are oil-in water emulsions comprising at least 2% urea, at least 1% hydroxy acid, at least 
Tamarkin et al. does not teach a kit where the phenolic antioxidant is combined with an aqueous solution of dimethyl isosorbide, panthenol or dipotassium glycyrrhizinate and the polyol.  However, it is well-settled law that combining printed instructions and an old product into a kit will not render the claimed invention nonobvious even if the instructions detail a new use for the product. See In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004) (limitation of claim 12).
Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
	

It is for the reason that Crotty et al. is joined.
Crotty et al. teach a cosmetic composition comprising ferulic acid (a phenolic antioxidant) and dimethyl isosorbide in a carrier (abstract).  The properties of the ferulic acid are enhanced when combined with dimethyl isosorbide and carrier and the cosmetic formulation comprises 0.01-5% by weight ferulic acid, 0.1-20% by weight dimethyl isosorbide and a carrier to enhance skin lightening, skin damage, antioxidant and other skin activities (column 1, lines 10-63).  The carrier ranges in amounts of 10-99.9% and typically include polyols selected from propylene glycol, polypropylene glycol, polyethylene glycol, sorbitol, glycerol and 1, 3-butanediol in amounts ranging from 1-50% of the composition (column 2, lines 5-26).  Examples 25 comprise 14.8-17.3% propylene glycol, 11-13.7% polyethylene glycol 200, 0.1-3.5% ferulic acid, 2% dimethyl isosorbide and water to balance (column 5, lines 40-55).  
With respect to claims 1, 10 and 12, Tamarkin et al. do not teach that panthenol is at least 1% wt the formulation.  It is for this reason that Vonbehren et al. is joined.


Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
Both Tamarkin et al., Crotty et al. and Vonbehren et al. teach cosmetic compositions comprising phenolic antioxidants and polyols. Both Tamarkin et al. and Vonbehren et al. teach cosmetic formulations comprising dimethyl isosorbide and polyols. Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Tamarkin et al., Crotty et al. and Vonbehren et al. to include dimethyl isosorbide and the polyol, 
It would have been prima facie obvious to one of ordinary skill to combine the teachings of Tamarkin et al., Crotty et al. and Vonbehren et al. to include the polyphenolic antioxidant ferulic acid with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to include ferulic acid because Tamarkin et al. teach antioxidants are added in amounts of 0.1-10% and Crotty et al. teach the properties of ferulic acid are enhanced when formulated with dimethyl .  


Claims 13 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tamarkin et al. (US 2005/0074414; published April 7, 2005), Crotty et al. (US 5,824,326; patented October 20, 1998) and Vonbehren et al. (US 2006/0115438; June 1, 2006) as applied to claim 12, in further view of Dumas (US 20100303872; published December 2, 2010).
Applicant’s Invention
Applicant also claims a kit for making the composition comprising an a) aqueous solution of water, dimethyl isosorbide, a polyol and panthenol or dipotassium glycyrrhizinate; and b) a phenolic or polyphenolic antioxidant, wherein the dimethyl isosorbide and polyol are in equal amounts and the water content is at least 70 wt%. (claim 12)
Determination of the scope and the content of the prior art

(MPEP 2141.01)



Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
	
Tamarkin et al., Crotty et al. and Vonbehren et al. do not teach that the phenolic or polyphenolic antioxidant is in the form of a lyophilisate.  It is for this reason that Dumas et al. is joined.  
Dumas et al. teach polyphenol rich plant extracts combined with hydrating agents which improve hydration and antioxidant effects in cosmetics (abstract).  The extraction products are lyophilized in order to form powders that can be re-dispersed in solvents in order to use it as an active agent in cosmetic formulations [0037].  Making cosmetics by diluting the dry extract in water/glycerol solutions is also taught (Example 1).  

Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
Tamarkin et al., Crotty et al., Vonbehren et al. and Dumas et al. are drawn to methods of formulating phenolic formulations for skin treatment.  .  

Claim 10 and 11 are is rejected under 35 U.S.C. 103(a) as being unpatentable over Tamarkin et al. (US 2005/0074414; published April 7, 2005), Crotty et al. (US 5,824,326; patented October 20, 1998) and Vonbehren et al. (US 2006/0115438; June 1, 2006), as applied to claim 1, in view of Dumas (US 20100303872; published December 2, 2010).
Applicant’s Invention
Applicant claims a method for making the composition of claim 1 comprising an a) providing an aqueous solution comprising dimethyl isosorbide, a polyol and panthenol or dipotassium glycyrrhizinate; and b) providing a phenolic or polyphenolic antioxidant; and c) mixing a) and b) the shortly before use.
Determination of the scope and the content of the prior art

(MPEP 2141.01)

The teachings of Tamarkin et al., Crotty et al. and Vonbehren et al. are addressed in the above 103 rejection.  

Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
	
Tamarkin et al., Crotty et al. and Vonbehren et al. do not teach a method of mixing an aqueous solution of dimethyl isosorbide, panthenol or dipotassium glycyrrhizinate and the polyol and then mixing it with the phenolic antioxidant.  It is for this reason that Dumas et al. is joined.  
Dumas et al. teach polyphenol rich plant extracts combined with hydrating agents which improve hydration and antioxidant effects in cosmetics (abstract).  The extraction products are lyophilized in order to form powders that can be re-dispersed in solvents in order to use it as an active agent in cosmetic formulations [0037].  Making cosmetics by diluting the dry extract in water/glycerol solutions is also taught (Example 1).  

Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285. The examiner can normally be reached Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIELLE D. SULLIVAN
Examiner
Art Unit 1617



/ALI SOROUSH/         Primary Examiner, Art Unit 1617